EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Lutz #44883 on 12/13/2021.

Claim 1 has been amended as follows.  Claims 2-15 remain as presented in the Applicant’s amendment filed on 11/03/2021: 

	1. (Currently Amended) In an environmentally controlled equipment space for housing electronic equipment between temperature ranges defined by an activation temperature for enabling a native HVAC (heating, ventilating and air conditioning) resource and a satisfaction temperature for disabling the HVAC resource responsive to a native control, a method of controlling HVAC equipment comprising: 
	connecting a controller to a thermostatic switch connection for controlling the native HVAC resource, the controller for superseding the thermostatic switch connection to enable and disable the cooling of the native HVAC resource 
	receiving, based on a user preference, a value for a first threshold indicative of preferred upper limit of an operating temperature in the equipment space; 
	receiving, based on a user preference, a value for a second threshold indicative of an opposed preferred limit of an operating temperature in the equipment space, the first threshold and second threshold representing different temperature values for defining a range of operation of the temperature in the equipment space; 
	enabling the HVAC resource via the thermostatic switch connection in response to determining that the operating temperature in the equipment space has attained the first threshold, the HVAC resource operable to adjust the temperature towards the second threshold on the range of operation; and 
	disabling the HVAC resource via the thermostatic switch connection in response to determining that the operating temperature has traversed the range of operation and attains the second threshold; and 
	re-enabling the HVAC resource in response to determining that the operating temperature has again traversed the range of operation and attained the first threshold for preventing short cycling of the HVAC resource.
Drawings
The replacement drawings filed 11/03/2021 are accepted.

Allowable Subject Matter
Claims 1-15 allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record Ushirosako et al. (US 20170292728 A1) teaches a hysteresis control of an HVAC system, Miller et al. (US 20110046790 A1) teaches retrofitting a controller between the thermostat and native cooling device to perform more advanced/efficient cooling. However neither reference alone nor in combination teaches the claimed limitations in combination with “connecting a controller to a thermostatic switch connection for controlling the native HVAC resource, the controller for superseding the thermostatic switch connection to enable and disable the cooling of the native HVAC resource”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668